Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner's statement of reasons for allowance:
As to independent claims 1, 15, 17, 19, 21, 23, and 25 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.
Independent claims 1 and 25 identify the uniquely distinct features "wherein the changing unit is configured to, when the changing unit changes the shooting process, assign greater weights to the data acquired by the acquisition unit on the shot image based on an instruction from a user than to the data acquired by the acquisition unit on the shot image automatically processed".  
Independent claim 15 identifies the uniquely distinct features "wherein the changing unit is configured to, when the changing unit changes the editing process, assign greater weights to the data acquired by the acquisition unit on the shot image based on an instruction from a user than to the data acquired by the acquisition unit on the shot image automatically processed".
Independent claim 17 identifies the uniquely distinct features "wherein the changing unit is configured to, when the changing unit changes the subject detection process, assign greater weights to the data acquired by the acquisition unit on the shot image based on an instruction from a user than to the data acquired by the acquisition unit on the shot image automatically processed".
Independent claim 19 identifies the uniquely distinct features "wherein the changing unit is configured to, when the changing unit changes the notification process, assign greater weights to the data acquired by the acquisition unit on the shot image 
Independent claim 21 identifies the uniquely distinct features "wherein the changing unit is configured to, when the changing unit changes the at least one of the determination processes, assign greater weights to the data acquired by the acquisition unit on the shot image based on an instruction from a user than to the data acquired by the acquisition unit on the shot image automatically processed".
Independent claim 23 identifies the uniquely distinct features "wherein the changing unit is configured to, when the changing unit changes the stabilization process, assign greater weights to the data acquired by the acquisition unit on the shot image based on an instruction from a user than to the data acquired by the acquisition unit on the shot image automatically processed".
It is noted that the closest prior art, Walker (US Patent Pub. # 2012/0242844) relates to a camera determines whether to acquire an image (e.g., automatically), determines whether to store the acquired image, and determines how to store the acquired image.   Kadoi (US Patent Pub. # 2019/0199917) relates to an automatic image capturing technology in an image capturing apparatus.  Tada (US Patent Pub. # 2020/0177801) relates to a technique for preventing learning bias in machine learning.  Kadoi (US Patent Pub. # 2019/0199916) relates to an automatic image capturing technology in an image capturing apparatus.  Walker does not specifically teach wherein the changing unit is configured to, when the changing unit changes the shooting process, assign greater weights to the data acquired by the acquisition unit on the shot image based on an instruction from a user than to the data acquired by the 
As to dependent claims 2-14, 16, 18, 20, 22, and 24, these claims depend on allowable claims 1, 15, 17, 19, 21, and 23. Therefore dependent claims 2-14, 16, 18, 20, 22, and 24 are allowable also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2021 was filed after the mailing date of the Notice of Allowance on 6/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, changing unit, and shooting unit in claims 1 and 14-24; editing unit in claim 15 and 16; detection unit in claims 17 and 18; notification unit in claims 19 and 20; setting unit in claims 21 and 22; stabilization unit in claims 23 and 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.